Title: To Alexander Hamilton from William Willcocks, 23 April 1800
From: Willcocks, William
To: Hamilton, Alexander


          
            General Hamilton,
            Sir,
            April 23d. 1800
          
          Agreeably to your request, before ten OClock this morning, I saw Lieutentant Dwight at his Lodgings No. 28 Front, or Water Street: At the Sign of Ferdinand Reading—The Man is dead, but Mrs Reading, occupies the Home.
          I called him aside; expressed surprize at his not having yet gone to Camp. He said he should go on Monday next, having received your positive orders; although he had not received his Pay. And further told me, he had repeatedly applied to You on that Subject, by Letter &c &c.
          I have the Honor, to be, Your Obdt. Servt
          
            Wm. Willcocks
            1st. Majr. 12th. Regt.
          
        